                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BOBBY JOHNSON, #B -76780,                         )
                                                   )
                Plaintiff,                         )
                                                   )
 vs.                                               )          Case No. 18−cv–02212−SMY
                                                   )
 C/O LUCAS MAUE,                                   )
 C/O TERRANCE JACKSON,                             )
 C/O GRIFFIN,                                      )
 C/O CORON,                                        )
 LT. TOURVILLE,                                    )
 LT. JOHN DOE 1,                                   )
 SGT. ANTHONY JONES, and                           )
 C/O JOHN DOE 2,                                   )
                                                   )
                Defendants.                        )


                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Bobby Johnson, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Pontiac Correctional Center, brings this civil rights action pursuant to 42

U.S.C. § 1983 for deprivations of his constitutional rights occurring at Menard Correctional

Center. Plaintiff alleges that several prison officials used excessive force against him and that one

official failed to intervene and protect him from excessive force, resulting in extensive injuries.

(Doc. 1, pp. 9-12). He requests compensatory and punitive damages. (Id. at 16).

       Plaintiff’s Complaint is now before the Court for preliminary review pursuant to 28 U.S.C.

§ 1915A. Under Section 1915A, the Court is required to screen prisoner Complaints to filter out

non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that is legally

frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for money

damages from a defendant who by law is immune from such relief must be dismissed. 28 U.S.C.


                                                       1
§ 1915A(b). At this juncture, the factual allegations of the pro se complaint are to be liberally

construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                          The Complaint

       Plaintiff makes the following allegations in the Complaint (Doc. 1, pp. 7-17): On June 26,

2017, following a pat-down conducted by Corrections Officer Maue, Plaintiff informed Maue and

Lieutenant Tourville that he intended to file a grievance against Maue for using a racial slur during

the pat-down. Maue then handcuffed and forced Plaintiff to the ground, where Maue and other

corrections officers punched, stomped, and peppered sprayed Plaintiff. (Doc. 1, p. 8).

       While escorting Plaintiff to the segregation unit, Corrections Officer Jackson and

Corrections Officer John Doe 2 assaulted Plaintiff by punching him and forcing his head into gates

and door corners. (Doc. 1, p. 9). While handcuffed and in the segregation unit, Plaintiff was held

by Corrections Officer Griffin and Corrections Officer John Doe 2, as Lieutenant John Doe 1

repeatedly punched Plaintiff’s face and used racial slurs. Id. Sergeant Jones, Tourville, Griffin,

and Corrections Officer Coron also repeatedly punched Plaintiff. (Doc. 1, pp. 9-10, 13).

       Following the incident, Plaintiff was interviewed by Internal Affairs, but was unable to

respond to questioning due to injuries. (Doc. 1, p. 10). He was subsequently taken to the Health

Care Unit. (Doc. 1, pp. 10 -11). Once in the Health Care Unit, Plaintiff was physically assaulted

again by Corrections Officer John Doe 2, while in the presence of Lieutenant John Doe 1 who

failed to intervene. (Doc. 1, p. 11).

       Plaintiff was taken to an outside hospital. At some point while Plaintiff was housed in the

Health Care Unit, it was determined that his injuries were so severe that he would require stiches

and facial reconstruction surgery. (Doc. 1, pp. 11-12).




                                                     2
        Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following Counts:

        Count 1:          Eighth Amendment excessive force claim against Maue, Jackson, Griffin,
                          Coron, Trouville, Lieutenant John Doe 1, Jones, and Corrections Officer
                          John Doe 2 for physically assaulting Plaintiff on June 26, 2017.

        Count 2:          Eighth Amendment claim against Lieutenant John Doe 1 for failing to
                          intervene and protect Plaintiff from the use of excessive force by
                          Corrections Officer John Doe 2 against Plaintiff while in the Health Care
                          Unit on June 26, 2017.

        Count 3:          Intentional infliction of emotional distress claim in violation of Illinois state
                          law against Maue, Jackson, Griffin, Coron, Trouville, Lieutenant John Doe
                          1, Jones, and Corrections Officer John Doe 2.

        Count 4:          Assault and battery claim in violation of Illinois state law against Maue,
                          Jackson, Griffin, Coron, Trouville, Lieutenant John Doe 1, Jones, and
                          Corrections Officer John Doe 2.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any claim that is mentioned in the Complaint

but not addressed herein is considered dismissed without prejudice as inadequately pled under

Twombly. 1

                                                       Discussion

        As an initial matter, Plaintiff seeks monetary damages against Defendants Maue, Jackson,

Griffin, Tourville, Lieutenant John Doe 1, Jones, and Corrections Officer John Doe 2 in both their

individual and official capacities. State officials named in their official capacities may not be sued

for monetary damages in federal court. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
This includes any claims Plaintiff asserted under the Sixth and Twelfth Amendments. He vaguely
alluded to violations of his rights under both amendments, but he offered no reason for bringing
these claims and did not indicate who they are against.

                                                             3
(1989); Wynn v. Southward, 251 F.3d 588, 592 (7th Cir. 2001). Therefore, the official capacity

claims directed against these individuals will be dismissed with prejudice.

                                                       Count 1

         Plaintiff has stated a sufficient factual basis to proceed with his excessive force claim

against Defendants Maue, Jackson, Griffin, Coron, Trouville, Lieutenant John Doe 1, Jones, and

Corrections Officer John Doe 2 as he alleges that he was peppered sprayed and beaten while he

was handcuffed. See Hendrickson v. Cooper, 589 F.3d 887, 890 (7th Cir. 2009). Therefore, Count

1 will proceed for further review.

                                                       Count 2

         Plaintiff alleges Lieutenant John Doe 1 was present in the room of the Health Care Unit

while Corrections Officer John Doe 2 forced Plaintiff’s head into the wall, but failed to intervene.

(Doc. 1, p. 11). These allegations are sufficient to survive screening, and Count 2 will therefore

proceed. See Miller v. Smith, 220 F.3d 491, 495 (7th Cir. 2000); See Lanigan v. Vill. of E. Hazel

Crest, Ill., 110 F.3d 467, 478 (7th Cir. 1997).

                                                       Counts 3 and 42

         Plaintiff’s supplemental state law claims for intentional infliction of emotional distress and

assault and battery are premised on the same allegations as his Eighth Amendment claims in

Counts 1 and 2. These allegations are sufficient to support claims for intentional infliction of

emotional distress and assault and battery under Illinois law. See e.g., Sornberger v. City of

Knoxville, Ill., 434 F.3d 1006, 1030 (7th Cir. 2006) (discussing intentional infliction of emotional




2
  Plaintiff’s state law claims in Counts 3 and 4 concern the same facts as his § 1983 claims, so supplemental jurisdiction
is appropriate. See Wisconsin v. Ho-Chunk Nation, 512 F.3d 921, 936 (7th Cir. 2008); Houskins v. Sheahan, 549 F.3d
480, 495 (7th Cir. 2008).



                                                                4
distress under Illinois law); Smith v. City of Chicago, 242 F.3d 737, 744 (7th Cir. 2001) (discussing

assault and battery under Illinois law). Accordingly, Counts 3 and 4 survive screening.

                             Identification of Unknown Defendants

       As previously noted, Plaintiff will be allowed to proceed with Counts 1, 3, and 4 against

Defendants Lieutenant John Doe 1 and Corrections Officer John Doe 2 and Count 2 against

Lieutenant John Doe 1. However, these defendants must be identified with particularity before

service of the Complaint can be made on them. Plaintiff will have the opportunity to engage in

limited discovery to ascertain their identity. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d

816, 832 (7th Cir. 2009). In that vein, the warden of Menard Correctional Center, Frank Lawrence,

will be added to the docket in his official capacity only and shall be responsible for responding to

discovery aimed at identifying these unknown defendants. Once the names of these individuals

are discovered, Plaintiff shall file a motion to substitute each newly identified defendant in place

of the generic designations in the case caption and throughout the Complaint.

                                         Pending Motions

       Plaintiff has moved the Court to appoint him counsel. (Doc. 3). A district court “may

request an attorney to represent any person unable to afford counsel.” 28 U.S.C. § 1915 (e)(1).

There is no constitutional or statutory right to counsel for a civil litigant, however. Stroe v.

Immigration and Naturalization Services, 256 F.3d 498, 500 (7th Cir. 2001); Zarnes v. Rhodes, 64

F.3d 285, 288 (7th Cir. 1995). Recruitment of counsel lies within the sound discretion of the court.

See Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007) (citing Johnson v. Doughty, 433 F.3d 1001,

1006 (7th Cir. 2006)).

       In determining whether to recruit counsel, the Court is directed to make a two-fold inquiry:

“(1) has the indigent plaintiff made a reasonable attempt to obtain counsel or been effectively



                                                     5
precluded from doing so; and if so, (2) given the difficulty of the case, does the plaintiff appear

competent to litigate it himself?” Pruitt, 503 F.3d at 654 (citing Farmer v. Haas, 990 F.2d 319,

321-22 (7th Cir. 1993)). The first prong of the analysis is a threshold question – if a plaintiff has

made no attempt to obtain counsel on his own, the court should deny the request. See Pruitt, 503

F.3d at 655.

       Here, Plaintiff has made a “reasonable attempt” to secure counsel on his own, including

with his motion three letters from attorneys denying his application for counsel. (Doc 3, pp 3-5).

However, the Court finds that Plaintiff is competent to litigate this matter at this time. Although

Plaintiff claims that he is unable to represent himself due to educational and medical impediments,

Plaintiff’s pleadings have been clear and easy to understand. (Doc 3, p 1). Therefore, Plaintiff’s

motion is DENIED without prejudice. The Court will remain open to the appointment of counsel

as the case progresses.

                                            Disposition

       IT IS HEREBY ORDERED that the Motion for Recruitment of Counsel (Doc. 3) is

DENIED without prejudice.

       IT IS FURTHERED ORDERED that, for the reasons stated, all claims against

Defendants MAUE, JACKSON, GRIFFIN, TOURVILLE, JOHN DOE 1 Lieutenant, JONES,

and JOHN DOE 2 Corrections Officer in their official capacities are DISMISSED with

prejudice.

       IT IS FURTHER ORDERED that COUNT 1 shall receive further review as to MAUE,

JACKSON, GRIFFIN, CORON, TOURVILLE, JOHN DOE 1 Lieutenant, JONES, and

JOHN DOE 2 Corrections Officer.

       IT IS FURTHERE ORDERED THAT COUNT 2 shall receive further review as to

JOHN DOE 1 Lieutenant.

                                                     6
       IT IS FURTHER ORDERED THAT COUNT 3 shall receive further review as to

MAUE, JACKSON, GRIFFIN, CORON, TOURVILLE, JOHN DOE 1 Lieutenant, JONES,

and JOHN DOE 2 Corrections Officer.

       IT IS FURTHER ORDERED THAT COUNT 4 shall receive further review as to

MAUE, JACKSON, GRIFFIN, CORON, TOURVILLE, JOHN DOE 1 Lieutenant, JONES,

and JOHN DOE 2 Corrections Officer.

       The Clerk of the Court is DIRECTED to ADD the Warden of Menard Correctional Center,

FRANK LAWRENCE, in his official capacity only, for the purpose of responding to discovery

aimed at identifying the unknown corrections officers.

       IT IS FURTHER ORDERED that the Clerk of Court shall prepare for MAUE,

JACKSON, GRIFFIN, CORON, TOURVILLE, JONES, and LAWRENCE (official capacity

only): (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2)

Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy

of the Complaint, and this Memorandum and Order to each Defendant’s place of employment as

identified by Plaintiff. If a Defendant fails to sign and return the Waiver of Service of Summons

(Form 6) to the Clerk within 30 days from the date the forms were sent, the Clerk shall take

appropriate steps to effect formal service on that Defendant, and the Court will require that

Defendant pay the full costs of formal service, to the extent authorized by the Federal Rules of

Civil Procedure.

       If a Defendant cannot be found at the work address provided by Plaintiff, the employer

shall furnish the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be



                                                   7
retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

        Service shall not be made on the unknown defendants, JOHN DOE 1 Lieutenant and

JOHN DOE 2 Corrections Officer, until such time as Plaintiff has identified each by name in a

properly filed motion for substitution. Plaintiff is ADVISED that it is Plaintiff’s responsibility to

provide the Court with the names and service addresses for these individuals.

        With the exception of Defendant Lawrence, Defendants are ORDERED to timely file an

appropriate responsive pleading to the Complaint and shall not waive filing a reply pursuant to

42 U.S.C. § 1997e(g).

        LAWRENCE is ORDERED to timely enter his appearance. LAWRENCE, however,

does not need to file an Answer or other responsive pleading. Once LAWRENCE enters his

appearance, the Court will enter a discovery order setting guidelines for identifying the unknown

defendants. LAWRENCE will be responsible for responding to discovery requests aimed at

identifying the unknown defendants propounded in accord with this discovery order.

        This entire matter shall be REFERRED to a United States Magistrate Judge for

disposition, pursuant to Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), if all parties consent to such

a referral.

        If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under § 1915, Plaintiff will be required to pay the full amount of the costs, even though his

application to proceed in forma pauperis was granted. See 28 U.S.C. § 1915(f)(2)(A).

        Plaintiff is ADVISED that at the time application was made under 28 U.S.C. § 1915 for

leave to commence this civil action without being required to prepay fees and costs or give security

for the same, the applicant and his or her attorney were deemed to have entered into a stipulation



                                                     8
that the recovery, if any, secured in the action shall be paid to the Clerk of the Court, who shall

pay therefrom all unpaid costs taxed against plaintiff and remit the balance to plaintiff. Local Rule

3.1(c)(1).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: April 23, 2019

                                                       s/ STACI M. YANDLE
                                                       United States District Judge


                                          Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before




                                                      9
defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                  10
